The defendant was charged with selling intoxicating liquor on Sunday. He was found guilty by the jury and sentenced by the court, from which he appealed to this Court. *Page 472 
There is no "statement of the case" accompanying the record sent to this Court, and when that is the case and no error appears in the record in a criminal action the Court will affirm the judgment of the court below. S.v. Murray, 80 N.C. 364; S. v. Edney, ibid., 360, and S. v. Leitch,82 N.C. 539.
We find no error in the record. The judgment of the Superior Court of Robeson is therefore affirmed. Let this be certified to said court that the sentence of the law may be carried into effect.
No error.                                               Affirmed.
Cited: McCoy v. Lassiter, 94 N.C. 132; S. v. Bagby, 106 N.C. 690; S.v. Foster, 110 N.C. 510.
(559)